2.	The Sequence Listing filed October 13, 2020 is approved.
	The substitute specification filed October 13, 2020 has been entered.
3.	The abstract of the disclosure is objected to because it needs to be amended to reflect the currently claimed subject matter.  More detail is required as to the structure of the compstatin analogs being claimed.  Correction is required.  See MPEP § 608.01(b).
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 178 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Formula IVa in claim 178, the variable “n” is not defined in the claim.  The claim is therefore incomplete.
5.	Claim 178 is objected to because of the following informalities:  Claim 178 does not end with a period.  Appropriate correction is required.
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 176-178 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,035,822. Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘822 patent claims a compstatin analog in which two compstatin analogs, each of which can comprise SEQ ID NO:28/CA28, are linked via an AEEAc group to a lysine residue, and the lysine residues are linked to one another via a 40 kD PEG which is attached to the lysine residues via a carbamate bond.  See especially claims 1, 5, 7, 8, and 12.  The ‘822 patent claims that the compstatin analogs are cyclic, which is deemed implicitly to mean that the side chains of the cysteine residues in each analog are joined by a disulfide bond.  With respect to instant claim 178, this claim recites a reactant used to form the claimed compstatin analogs.  Because the claimed compstatin analogs of the ‘822 patent have the same structure as do the claimed compstatin analogs of instant claims, the recitation of a reactant structure does not patentably distinguish the two sets of product claims.
8.	Claims 179-186 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,035,822 in view of Deschatelets et al (U.S. .
9.	Claims 176-186 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,875,893.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The compstatin analogs recited in .
10.	Claims 185 and 186 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,875,893 in view of Lambris et al (U.S. Patent Application Publication 2008/0227717).  Although the claims at issue are not identical, they are not patentably distinct from each other.  The’893 patent claims administering its compstatin analogs to subjects for the treatment of complement-mediated disorders in general, and claims subcutaneous and intravenous administration, but does not claim administering its compstatin analogs in order to treat the specific complement-mediated disorders recited in instant claim 185.    Lambris et al teach that compstatin analogs inhibit complement activation and can be combined with pharmaceutically acceptable carriers and administered for any purpose for which compstatin is utilized, e.g., to treat age-related macular degeneration and spinal cord injury.  .
11.	Claims 176-182, 185, and 186 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,040,107. Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of the ‘107 patent recite pharmaceutical compositions comprising the same compstatin analog recited in the instant claims.  The claims of the ‘107 patent also recite methods of using the same compstatin analog recited in the instant claims to treat the same disorders recited in the instant claims, e.g., hemolytic anemia and paroxysmal nocturnal hemoglobinuria, by subcutaneous administration.  With respect to instant claims 180 and 182, because the ‘107 patent claims administering the same compstatin analog to the same subjects according to the same method steps, inherently the sensitivity of a cell or organ to complement-dependent damage will be reduced, and inherently age-related macular degeneration and geographic atrophy will be prevented, in the claimed method of the ‘107 patent to the same extent recited in the instant claims.
The effective filing date of the instant application is earlier than the effective filing date of the ‘107 patent.  See MPEP 804(II)(B)(2)(c) for its discussion of when a non-statutory double 
Should it be determined that the two-way test for distinctness governs the issue of non-statutory double patenting over the ‘107 patent, the examiner stipulates that the two-test can not be met, i.e. the claims of the ‘107 patent are novel and unobvious over the instant claims.
12.	Claims 176-186 are novel and unobvious over the prior art of record or any combination thereof, for the reasons set forth during prosecution of the two parent applications.
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
June 24, 2021